                  Case:19-04258-swd        Doc #:227 Filed: 11/21/19       Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN



 In re:                                               Case No. 19-04258-SWD


 NAJEEB AHMED KHAN                                    Chapter 11


 Debtor.



   OBJECTION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
 NAJEEB AHMED KHAN’S DISCHARGE PURSUANT TO 11 U.S.C. § 1141(d)(5)(C)

          The Official Committee of Unsecured Creditors (the “Committee”) in the above-styled

chapter 11 proceeding of Najeeb Ahmed Khan (“Debtor”) objects to entry of an order of discharge

pursuant to 11 U.S.C. § 1141(d)(5)(C) and the Clerk’s 21-day Notice to Creditors and Other

Parties in Interest of Provisions Under 11 USC Section 522(q)(1) [Dkt. 158] (the “Clerk’s

Notice”) entered on November 1, 2019. In support thereof, the Committee states as follows:

          1.        The Committee contends that the exemption and discharge issues are premature at

this time. Among other reasons for the Committee’s contention, Fed. R. Bankr. P. 4003 provides

that an objection to claim of exemption based on Section 522(q) may be filed before the case is

closed.        However, the Committee files this objection out of an abundance of caution in order to

comply with the deadline established by the Clerk’s Notice.

          2.        Pursuant to Section 1141(d)(5)(C) of the Bankruptcy Code, the Court may grant

the discharge of an individual chapter 11 debtor if, after notice and hearing, the Court finds that

“there is no reasonable cause to believe that (i) section 522(q)(1) may be applicable to the debtor;

and (ii) there is pending any proceeding in which the debtor may be found guilty of a felony of the

kind described in section 522(q)(1)(A)[. . . .]”
               Case:19-04258-swd        Doc #:227 Filed: 11/21/19         Page 2 of 5




          3.    Section 522(q)(1) of the Bankruptcy Code, in turn, states in pertinent part, “As a

result of electing under subsection (b)(3)(A) to exempt property under State or local law, a debtor

may not exempt any amount of an interest in property described in subparagraphs (A), (B), (C),

and (D) of subsection (p)(1) which exceed in the aggregate of $170,350 [the amount statutorily

established under 11 U.S.C. § 104] if (A) the court determines, after notice and a hearing, that the

debtor has been convicted of a felony (as defined in section 3156) of title 18, which under the

circumstances, demonstrates that the filing of the case was an abuse of the provisions of this title[.

. . .].

          4.    The Debtor is alleged to have engaged in a massive multi-year fraudulent financial

scheme involving the diversion of hundreds of millions of dollars of funds that were deposited

with Interlogic Outsourcing Inc. (“Interlogic”), an entity wholly-owned by the Debtor, by

Interlogic’s nation-wide customer base for the purpose of satisfying their payroll and withholding

tax obligations. The Debtor is further alleged to have used the large sums he diverted for the benefit

of himself and his family, which enabled them to enjoy an extravagant lifestyle over an extended

period of time and enabled them to acquire multiple homes, aircraft, classic automobiles,

commercial real estate in a plurality of states, boats, motorcycles, and other assets.

          5.    KeyBank National Association asserts that in July of 2019, the Debtor’s purported

scheme resulted in an overdraft of Interlogic’s accounts at KeyBank for approximately $122

million. As a consequence, Interlogic and certain related entities filed petitions for relief under

chapter 11 of the Bankruptcy Code in the Northern District of Indiana on August 10, 2019. The

Debtor and certain other entities he owns or controls filed petitions for relief under chapter 11 of

the Bankruptcy Code in this Court on October 8, 2019.




                                                  2
             Case:19-04258-swd         Doc #:227 Filed: 11/21/19        Page 3 of 5




       6.      The Debtor has conceded in pleadings filed in this Court that he is currently the

subject of a pending federal criminal investigatory proceeding. See Debtor’s Emergency Motion

for (i) Entry of an Interim and Final Order (a) Authorizing It to Use Cash Collateral; and (b)

Providing Adequate Protection and Other Relief [Dkt. 21, ¶5 on p. 2] (“[Debtor’s]

mismanagement is also the subject of a pending criminal investigation. Mr. Khan is fully

cooperating with the federal authorities and has retained separate criminal defense counsel in that

matter.”). Although upon information and belief the Debtor has not yet been charged, the federal

criminal investigation could lead an indictment and to the Debtor being found guilty of a felony

as described in 11 U.S.C. § 522(q)(1)(A).

       7.      The Committee contends that if the Debtor is convicted of a felony, the facts

supporting his conviction will demonstrate that the his chapter 11 filing was an abuse of the

provisions of 11 U.S.C. § 522(q)(1). According to the Debtor’s Schedule C filed on October 30,

2019 [Dkt. 151-1], the Debtor is attempting to exempt approximately $6,685,000 in real property

under Michigan state law. Moreover, the Debtor asserts in section 3 of Schedule C a Michigan

homestead exemption in excess of $170,350. It is conceivable that all or substantially all of the

Debtor’s assets were acquired as a result of the fraud and illegal conduct he allegedly committed.

Accordingly, permitting the Debtor to exempt such assets and remove them from the reach of

creditors is an abuse of the Bankruptcy Code. See 4 Collier on Bankruptcy P 522.13 (16th 2019)

(“abuse” under Section 522(q)(1)(a) can be demonstrated from “proof that bankruptcy filing may

in some manner impede the debtor’s obligation to pay restitution…”).

       8.      Out of an abundance of caution, and to satisfy to the deadline established by the

Clerk’s Notice, the Committee objects to entry of an order discharging the Debtor since 11 U.S.C.




                                                3
               Case:19-04258-swd       Doc #:227 Filed: 11/21/19        Page 4 of 5




§ 522(q)(1) may be applicable to him, and in view of the pending federal criminal investigation

against him.

       9.       The Committee reserves the right to initiate an adversary proceeding against the

Debtor under 11 U.S.C. §§ 523 or 727 and Fed. R. Bankr. P. 4004 or 4007.

       WHEREFORE, to the extent required by the Clerk’s Notice, the Committee objects to entry

of an order discharging the Debtor since 11 U.S.C. § 522(q)(1) may be applicable to him, and in

view of the pending federal criminal investigation against him. Alternatively the Committee

requests such other and further relief as the Court deems just and appropriate.

       Dated: November 21, 2019.

                                             Respectfully submitted,

                                              /s/ Mark A. Mintz
                                             MARK A. MINTZ (LA Bar No. 31878)
                                             (admitted pro hac vice)
                                             Jones Walker LLP
                                             201 St. Charles Avenue, 49th Floor
                                             New Orleans, Louisiana 70170-5100
                                             Telephone: (504) 582-8368
                                             Fax: (504) 589-8368
                                             mmintz@joneswalker.com

                                             Proposed Counsel for the Official Committee of
                                             Unsecured Creditors of Najeeb Ahmed Khan




                                                 4
             Case:19-04258-swd         Doc #:227 Filed: 11/21/19         Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2019, I caused the foregoing to be served

electronically using the CM/ECF system to all parties listed on the electronic filing receipt.

       Dated: November 22, 2019.
                                              /s/ Mark A. Mintz
                                              MARK A. MINTZ (LA Bar No. 31878)
                                              (admitted pro hac vice)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8368
                                              Fax: (504) 589-8368
                                              mmintz@joneswalker.com

                                              Proposed Counsel for the Official Committee of
                                              Unsecured Creditors of Najeeb Ahmed Khan




                                                 5
